WHEREAS, on the 17th day of October, 1984, Arno Windscheffel, Disciplinary Administrator, filed a disciplinary complaint against George R. Gould, Jr., an attorney admitted to the practice of law in the State of Kansas; and
WHEREAS, the complaint alleged, inter alia, that respondent had misappropriated funds belonging to a client and utilized such funds for his own personal purposes; and
WHEREAS, respondent in his answer to the complaint admitted such allegations; and
WHEREAS, George R. Gould, Jr. notified the Clerk of the Appellate Courts and the Disciplinary Administrator that he desired to voluntarily relinquish his license and privilege to practice law in the State of Kansas; and
WHEREAS, after due consideration, the Court finds that respondent’s license to practice law should be cancelled and declared void and the voluntary relinquishment of his right to
practice law be accepted.
NOW, THEREFORE, IT IS ORDERED, ADJUDGED AND
DECREED that George R. Gould, Jr. be and he is hereby disbarred from the practice of law in the State of Kansas and the privilege and license of George R. Gould, Jr. to practice law in the State of Kansas is hereby revoked and the Clerk of the Appellate Courts is directed to strike the name of George R. Gould, Jr. from the roll of attorneys in the State of Kansas.
IT IS FURTHER ORDERED that the certificate of George R. Gould, Jr. to practice law in the State of Kansas is hereby cancelled, declared null and void and the costs of this action are assessed to the respondent.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports and that the Clerk shall comply with the requirements of Rule 217 (232 Kan. clxx).